UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2324



LLOYD A. BJORLO; SHARON J. BJORLO,

                                             Plaintiffs - Appellants,

             versus


ZENOVIA QUALLIOTINE, Individually and as
Trustee under a certain revocable trust,
unrecorded and identified as “The Zenovia J.
Qualliotine Revocable Trust”,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-567-2)


Submitted:    April 27, 2005                  Decided:   June 30, 2005


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Hartnett, AYRES & HARTNETT, Accomac, Virginia, for
Appellants.   Robert W. McFarland, MCGUIRE WOODS, LLP, Norfolk,
Virginia, Robert L. Hodges, Amy M. Pocklington, MCGUIRE WOODS, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Appellants Lloyd A. Bjorlo and Sharon J. Bjorlo appeal

the district court’s judgment denying their claims for specific

performance and damages.   After a bench trial, this court reviews

the district court’s conclusions of law de novo and its findings of

facts for clear error.   Minyard Enter., Inc. v. Southeastern Chem.

& Solvent Co., 184 F.3d 373, 380 (4th Cir. 1999); Fed. R. Civ. P.

52(a).   A finding of fact is clearly erroneous when, “although

there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a

mistake has been committed.” United States v. United States Gypsum

Co., 333 U.S. 364, 395 (1948); In re Green, 934 F.2d 568, 570 (4th

Cir. 1991).

          We have reviewed the parties’ opening briefs, Appellants’

reply brief, and the joint appendix and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Bjorlo v. Qualliotine, No. CA-03-567-2 (E.D. Va.

Sept. 28, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -